Citation Nr: 1603826	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-43 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to June 1998, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Veteran testified before an RO Decision Review Officer (DRO).  In April 2012, the case was remanded to accommodate the Veteran's request for a Board hearing.  In November 2012, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings   are of record.

In September 2013, July 2014, and August 2015, the case was again remanded for further evidentiary development.

The Veteran's initial appeal also included claims for service connection for PTSD and sleep apnea.  However, the RO granted service connection for PTSD in a 2013 rating decision, and granted service connection for sleep apnea in a February 2015 decision.  Accordingly, those issues are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current hiatal hernia with GERD had its onset in service or is related to service, his service-connected PTSD, or medications used to treat a service-connected disability.



CONCLUSION OF LAW

The criteria for establishing service connection for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice regarding establishing service connection on direct and secondary bases was provided in September 2007 and October 2013, respectively.  The claim was last readjudicated in October 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and opinions obtained.  

The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the onset and symptoms of his disability,   as well as his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remands have been undertaken to the extent possible.  The Veteran was afforded a Board hearing and a VA examination, additional VCAA notice was provided, and VA treatment records and an addendum medical opinion were obtained.  Accordingly, the Board finds that there has been compliance with the prior remand instructions and no further action is necessary.  See, generally, D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for a disability  that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.       See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake      v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that his hiatal hernia with GERD (hereinafter "GERD"), which was initially diagnosed in 2013, began in service as a result of eating too quickly or too much, or that the condition has been caused or aggravated by his service-connected PTSD or the medications he takes to treat his service-connected disabilities.

A current diagnosis has been established; thus, the remaining question before the Board is whether the Veteran's GERD arose in service or is otherwise related to service or a service-connected disability.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

Regarding the question of whether the Veteran's GERD arose in service, the Board acknowledges that the Veteran has asserted that he initially experienced his current symptoms in service, but that his STRs do not document complaints of or treatment for those symptoms because he chose to self-medicate with Tums rather than seek medical attention.  The Board also acknowledges the Veteran's submission of the first page of his May 1998 separation medical history report, during his DRO hearing, to show that he checked the box indicating that he experienced frequent indigestion during service.  However, review of that report reflects that the box indicating "foot trouble," rather than the box in the adjacent column indicating "frequent indigestion," was checked.  

Furthermore, there is clear documentation and discussion of athlete's foot on the second page of that report and on the Veteran's accompanying separation medical examination report, suggesting that he intended to check the "foot trouble" box at that time.  There are not, on the other hand, discussions of indigestion or any other gastrointestinal conditions on the separation medical reports, or in any of the objective medical evidence of record dated prior to initiation of this claim.  This seemingly intentional mischaracterization of the information provided on the Veteran's separation medical history report lessens the Veteran's credibility, and, coupled with the absence of any reference in the medical evidence of record to a history of acid reflux prior to initiation of the claim, renders his assertion that his current GERD symptoms began in service less persuasive than the objective medical evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Turning, then, to the objective medical evidence, the competent opinions of record do not establish a causal relationship between the Veteran's service or a service-connected disability and his GERD, nor do they establish a relationship between that disability and his service-connected PTSD or the medications used to treat a service-connected condition.

In that regard, in September 2014, a VA examiner opined that the Veteran's current GERD was less likely than not incurred during service or related to his period of service, to include his reported habit of eating very quickly.  She further opined that the condition was less likely than not caused by his PTSD.  She explained that the preponderance of medical evidence and expertise does not support a medical nexus between GERD and PTSD, and stated that risk factors for GERD included male sex, older age, higher body mass index (BMI), tobacco smoking, and alcohol.  The examiner also noted that the most significant risk factors for GERD were physiologic factors indicating a structurally defective lower esophageal sphincter.  

In September 2015, a different VA physician issued a negative addendum opinion.  That physician reiterated the 2014 examiner's opinion on whether the Veteran's GERD was directly related to service and further noted that, with regard to the Veteran's reported in-service symptoms, the presence of gastric upset, belching,  etc. in the presence of dietary indiscretions does not support a diagnosis of GERD in service.  Regarding whether the condition is related to the Veteran's service-connected PTSD or any medications used to treat a service-connected disability,  the physician stated that the claim of GERD being caused by PTSD is not one supported by any reliable medical literature, and that any medication may cause transient gastrointestinal upset, but that such upset does not rise to the level of disease and is not supported in the medical literature as a causative factor in GERD.  Turning to the question of aggravation, he noted that the Veteran's current medical records supported a stable medical condition, with no evidence of progression, or temporary or chronic worsening of GERD.  The physician also noted that he had reviewed the 2012 assertions, put forth by the Veteran's representative along with references to National Institutes of Health (NIH) findings and an internet article, that high-stress situations can create physical responses, including reflux, and that people who are chronically stressed may experience a higher rate of reflux on a regular basis.  However, the physician explained that physiologic responses to external stimuli are the norm and are not, themselves, diagnostic of disease.  He also noted that treatment of the emotional state surrounding the physiologic response may be expected to diminish that physiologic response. 

The Veteran's representative has argued that the 2015 VA opinion is inadequate because it relied on a "previous inadequate medical opinion."  The Board disagrees.  Initially, the Board notes that the representative has not clarified in what way the portion of the previous medical opinion relied upon by the 2015 physician was inadequate.  In its August 2015 remand, the Board asked for an addendum opinion that, in part, expanded on the 2014 examiner's opinion on direct service connection by taking into consideration the Veteran's report of in-service symptoms, and such   an opinion was provided.  In any event, as the 2015 opinion was based on a review   of the Veteran's claims file, including the findings of the 2014 examiner, considered and addressed the Veteran's contentions, and provided detailed rationales for the conclusions reached, the Board finds it adequate and highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (an adequate medical report need not "explicitly lay out the examiner's journey from the facts to a conclusion," so long as the rationale is clear from a reading of the report as a whole).

The Veteran's representative has also argued that the 2015 opinion is inadequate because it was based on an examination provided by a general physician, rather than  a specialist.  In support of that assertion, he has characterized the Veteran's claim as complex, has contended that review by a gastrointestinal specialist is warranted, and has stated that the claim "involves a psychiatric condition and its biological effects on his body systems which the recent examiner is not adequately versed in or qualified to make inferences about.  The same concerns the dismissal of his medications which themselves list gastrointestinal issues as a side effect."  The Board does not find   these arguments persuasive.  Physicians clearly have sufficient medical training and expertise to render a competent medical opinion.  See Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Furthermore, the Veteran's representative has argued in favor of a gastrointestinal specialist, but has then asserted that the Veteran's claim involves the effects of a psychiatric condition on his body systems and the potential effects of medications used to treat various unnamed disabilities.  Such arguments suggest that the opinion of a general practitioner would be especially appropriate in this instance, as the theories of entitlement put forth by the Veteran cross multiple areas of medicine.  Incidentally, the Veteran's representative did not challenge the credentials of the 2014 examiner in his July 2015 brief following that examination  but prior to the Board's remand for an addendum medical opinion.  Rather, he argued that the Veteran's "disability evaluation was a consequence of a single theory of entitlement processing," and that the 2014 opinion "failed to adequately consider the effects of his medicines prescribed to treat his numerous service connected disabilities on his claimed disability."  Regardless, as persuasive argument or evidence that       the September 2015 opinion was flawed or inaccurate or that the 2014 and 2015 physicians were otherwise not qualified to render medical opinions has not been presented, the Board finds both physicians competent, and again finds the 2015 addendum opinion adequate.  

In contrast, there is no competent medical opinion of record establishing a relationship between the Veteran's GERD and service or a service-connected disability.  Although the Veteran is competent to report his in-service symptoms, he and his representative have not shown that they have specialized training sufficient to diagnose medical conditions or render etiological opinions.  Thus, their opinions as to the underlying causes of the Veteran's in-service symptoms and the etiology of his current GERD, both of which require medical expertise and testing to determine, are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

In short, the most probative evidence of record indicates that the Veteran's GERD did not arise during service and is not otherwise related to service or a service-connected disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and it is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for hiatal hernia with GERD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


